                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION


    RAJENDRA PATEL, NAVNEET PATEL,                   )
    and NAVRAJ GROUP, LLC (a Tennessee               )
    Limited Liability Company),                      )
                                                     )        NO. 3:20-cv-00052
            Plaintiffs,                              )        JUDGE RICHARDSON
                                                     )
    v.                                               )
                                                     )
    AR GROUP TENNESSEE, LLC (a New                   )
    Jersey Limited Liability Company), ALI S.        )
    BUTT, MOURAD ELAYAN, and                         )
    DINESH GOSWAMI,                                  )
                                                     )
            Defendants.                              )


                              MEMORANDUM OPINION AND ORDER
           Pending before the Court is Defendants’ Motion to Consolidate Related Cases for All

Purposes (Doc. No. 28, “Motion”). The cases at issue are Patel et al. v. AR Group Tennessee, LLC

et al., 3:20-cv-00052 (the present action), and Patel et al. v. Henslee Chicken, LLC et al., 3:20-cv-

00281.1 Plaintiffs filed a Response in Opposition to the Motion (Doc. No. 30, “Response”).

           Fed. R. Civ. P. 42(a) states that cases may be consolidated if they “involve a common

question of law or fact.” Further, “[d]istrict courts enjoy substantial discretion in deciding whether

and to what extent to consolidate cases.” Hall v. Hall, 138 S. Ct. 1118, 1131 (2018) (citing 9A

Wright & Miller § 2383 (collecting cases)).

           Since the filing of this Motion, Plaintiffs have filed an Amended Complaint, which is now

the operative complaint in this case. (Doc. No. 36, “Amended Complaint”); see Parry v. Mohawk

Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000). Defendants did not oppose Plaintiffs’


1
    The second case was transferred to this Court as a related case to the first.
                                                    1

         Case 3:20-cv-00052 Document 46 Filed 09/30/20 Page 1 of 3 PageID #: 570
request to amend their Complaint. (Doc. No. 35). Though the Amended Complaint makes some

similar claims as the original Complaint (namely for intentional misrepresentation, conversion,

and an action for an accounting), the Amended Complaint makes various new factual allegations,

as well as claims for breach of contract, retaliatory discharge, breach of fiduciary duty, and four

claims for RICO violations that were not present in the original Complaint. (Doc. No. 36).

       The bulk of Defendants’ argument for consolidation relies on similarities between the

original Complaint in this matter and that in Patel et al v. Henslee Chicken LLC, 3:20-cv-00052.2

In response, Plaintiffs claim that the cases involve different parties which are separate legal

entities, that there are different factual bases for the claims, and that the Court lacks subject matter

jurisdiction over the related case.3 (Doc. No. 30 at 1). Plaintiffs also noted their forthcoming

Amended Complaint in their Response, which they argued would moot the present Motion. (Id.)

       Because of the subsequent filing of the Amended Complaint and Defendants’ reliance on

only the original Complaint in their Motion, the Court exercises its discretion to not consolidate

the cases at this time. The Court will dismiss the Defendants’ Motion without prejudice, and

Defendants may file a new motion to consolidate based on the Amended Complaint.

       For the foregoing reasons, Defendants’ Motion (Doc. No. 28) is DENIED without

prejudice.




2
  Defendants allege in their Motion that the two cases involve “almost identical allegations,”
“essentially the same relief,” and “regurgitated” complaints with few alterations. (Doc. No. 28 at
2). Defendants additionally include several pages of a chart comparing the original Complaint in
this case with that in the related case. (Id. at 5-8).
3
 Plaintiff’s Motion to Dismiss for Lack of Subject Matter Jurisdiction in the related case has not
yet been decided.
                                                   2

    Case 3:20-cv-00052 Document 46 Filed 09/30/20 Page 2 of 3 PageID #: 571
  IT IS SO ORDERED.


                                       ____________________________________
                                       ELI RICHARDSON
                                       UNITED STATES DISTRICT JUDGE




                                   3

Case 3:20-cv-00052 Document 46 Filed 09/30/20 Page 3 of 3 PageID #: 572
